          Case 1:17-cv-08223-PKC Document 108 Filed 08/05/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------x
SECURITIES AND EXCHANGE
COMMISSION,

                                 Plaintiff,                                  17-cv-8223 (PKC)

                -against-                                                        ORDER


MOHAMMED ALI RASHID,

                                  Defendant.
-----------------------------------------------------------x

CASTEL, U.S.D.J.

                The schedule for final pretrial submissions and a final pretrial conference set forth

in the Order of May 17, 2019 is modified as follows:

                     1. Defendant’s direct testimony by affidavit of all witnesses within its control

                         shall be filed, together with a trial brief by August 23, 2019, together with

                         a response to plaintiff’s proposed relief in the event it prevails.

                     2. Direct testimony by affidavit of any proposed rebuttal witness shall be

                         filed by plaintiff by August 30, 2019.

                     3. The Court directs counsel to meet face to face for at least one hour to

                         discuss proposed stipulations of fact. A joint pretrial order containing the

                         parties’ stipulation of facts (and all other requirements set forth in the

                         Court’s Individual Practices) shall be submitted to the Court by September

                         13, 2019.

                     4. The Final Pretrial Conference is adjourned from September 6, 2019 to

                         October 11, 2019 at 3:00 p.m.
       Case 1:17-cv-08223-PKC Document 108 Filed 08/05/19 Page 2 of 2




            SO ORDERED.




Dated: New York, New York
       August 5, 2019




                                    -2-
